Citation Nr: 1113157	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-41 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a right knee disability and for a lumbar spine disability.  In August 2010, the Veteran testified before the Board at a hearing before the undersigned.  


FINDINGS OF FACT

1.  The Veteran's right knee disability first manifested many years after his separation from service and is not related to his service or to any aspect thereof.

2.  The Veteran's lumbar spine disability first manifested many years after his separation from service and is not related to his service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A lumbar spine disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Right Knee Disability

The Veteran contends that his current right knee disability is related to a football injury he sustained while service.

Service medical records show that in November 1965, the Veteran reported a sore knee that he had hurt while playing football.  The diagnosis was a sprain and he was directed to use a whirlpool and ace wrap for relief.  On April 1968 separation examination, the Veteran did not report any right knee complaints and no diagnosis of a chronic right knee disability was made.  

The Veteran's service medical records are negative for a diagnosis of a chronic right knee disability.  Though there is evidence of a right knee strain, the Veteran did not return for any follow-up treatment and no right knee disability was diagnosed on separation examination.  The Board thus finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection of a right knee disability.  38 C.F.R. § 3.303(b) (2010).

The Veteran contends that he received treatment for his right knee in 1984 at San Mateo Hospital in California, however those records have since been destroyed.  The first post-service treatment record evidencing a right knee disability is dated in February 2007, when the Veteran sought VA treatment for right knee pain.  The assessment was bilateral knee pain.  

On October 2007 VA examination, the Veteran reported that he first injured his knee in service and had experienced knee pain since that time.  Physical examination of the knee revealed crepitus, tenderness, and painful motion.  X-ray examination demonstrated significant changes of tri-compartmental osteoarthritis, primarily involving the medial joint space.  The diagnosis was degenerative arthritis in both the right and left knees, with minimal limitation of motion in the right knee.  After reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's right knee disability was related to the in-service knee sprain.  In so concluding, the examiner found it to be significant that in-service, there was only one report of an isolated knee sprain, though which knee was affected was not noted, and that in June 2007, the Veteran stated that within a few days after injuring his knee in service, he was able walk normally.  The examiner also found significant that though the Veteran reported loss of right knee strength shortly after separation from service while playing softball, he did not seek medical attention for a right knee condition until shortly after his 40th birthday, many years after separation from service.  Taking into consideration the absence of a chronic knee disability shown in service or any objective medical evidence of a knee diagnosis until 2007, the examiner found it unlikely that the current knee arthritis was due to the isolated and minor episode of knee sprain in service.

VA treatment records show that in October 2008, the Veteran reported that he had chronic right knee pain with instability that dated back to an injury in the Navy when he was 23 or 24.  He described the knee injury, stating that he was clipped while running and twisted his knee with immediate pain and swelling.  He described a similar injury to the knee that occurred when he was 40, but that prior to that, he had experienced symptoms of giving way of the knee with progressive knee pain.  Physical examination of the knee and review of a 2008 X-ray resulted in the diagnosis of "internal derangement of the right knee with injury dating back to age 23 while serving in the Navy."  He had an ACL deficient right knee that had resulted in subsequent post-traumatic degenerative arthritis mostly involving the medial compartment.  He was advised to continue with physical therapy.

At his August 2010 hearing before the Board, the Veteran stated that he first hurt his right knee when he was playing flag football aboard the USS KittyHawk.  His knee twisted and swelled up immediately.  He was helped to the infirmary and was given a "metal net" and bandage for the knee and placed on limited duty.  He did not think further about the knee until about one to two months after he separated from service and noticed that he had trouble running while playing softball.  His knee gave out.  At the time, a physician diagnosed him with a trick knee and he had been careful with his knee since that time.  On his 40th birthday, in 1984, he once again tried to play football when he injured his knee.  He went to the hospital and was told that he had an old ligament injury that had not healed properly.  He currently used three different knee braces for stability.  The Veteran's brother, who was stationed aboard the same ship while in service, testified that he remembered the in-service football injury and the Veteran's complaints of knee pain when he tried to play softball a few months after separating from service.  

In August 2010, the Veteran's wife submitted a statement that she had known the Veteran for twenty years and that it was apparent from when they first met that the Veteran struggled with knee and back pain.  His knee would give way.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places higher probative weight on the October 2007 VA examination finding it less likely than not that the Veteran's right knee disability was related to the in-service knee strain, rather than on the October 2008 VA physicians assistant's treatment note that diagnosed the Veteran's current knee disability as related to an injury dating back to the age of 23 while in the Navy.  The October 2008 VA physician appears to have based his diagnosis on a history described by the Veteran, rather than on a review of the claims file.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  By contrast, the VA examiner found the Veteran's service medical records to be significant in that the records did not delineate which knee was injured nor did they show evidence of a chronic knee injury that would have caused the current disability.  Finally, because the October 2007 opinion was provided by a medical doctor, while the October 2008 note was provided by a physician's assistant, the Board is inclined to the find the 2007 opinion to be more persuasive by virtue of the doctor's educational and professional expertise.  

The first post-service clinical evidence of record of a diagnosis of a right knee is dated in February 2007, approximately 39 years after the Veteran's separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of treatment, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, because the medical evidence of record does not show that the Veteran was diagnosed with any right knee arthritis within one year of separation from service, he is not entitled to service connection on a presumptive basis.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the weight of the competent evidence is against finding a nexus between military service and the right knee disability.  The Board finds that though the Veteran reported having knee pain shortly after separation from service and was diagnosed with a "trick knee," the lack of any interim treatment for the right knee or evidence of a knee disability for the next twenty years weighs against his claim.  The interim eighteen year time period was a factor significant to the VA examiner in rendering the opinion against the claim.  Thus, the Board finds that service connection for a right knee disability is not warranted.

The Board has considered the Veteran's and his family member's assertions that his right knee disability is related to his period of active service.  However, while the Veteran and his family are competent to testify as to symptoms of an injury to his right knee, as laymen, they are not competent to address whether there is a nexus between the injuries in service and his current knee condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles), Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, while the Veteran can report experiencing pain, giving way, and grinding in his knee, those are subjective symptoms and the associated disorders are not readily identifiable in a way that may be observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There are many different joint disorders.  The Veteran and his family do not have the medical expertise to discern the nature of any current orthopedic diagnosis nor do they have the medical expertise to provide an opinion regarding the etiology.  Therefore, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been told of a diagnosis of a right knee disability, but he is not competent to provide a medical opinion regarding the etiology.

In sum, the weight of the credible evidence demonstrates that the Veteran's right knee first manifested more than a year after separating from service and is not related to his active service, or to any incident therein.  The evidence does not show that any arthritis or organic disease of the nervous system manifested to a compensable degree within one year following the Veteran's separation from service.  The probative medical opinion of record found that the current knee disability was less likely related to the Veteran's service.  As the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran contends that he began to experience low back pain while in service and has had worsening back pain since separation from service.

Service medical records show that in July 1967, the Veteran reported having pain in the thoracic area of the spine.  He had full range of motion with no acute pain on examination.  There was no muscle spasm.  He was prescribed a pain medication.  On April 1968 separation examination, the Veteran did not report any low back complaints and no diagnosis of a chronic lumbar spine disability was diagnosed.  

The Veteran contends that he sought chiropractic care for his back pain in the 1970s and was again evaluated for back problems as part of a workers compensation claim in the mid-1980s, however, those records have been determined to be unavailable for review.

On October 2007 VA examination, the Veteran reported that it was always his low back that hurt him and never his thoracic spine.  On examination, he pointed to the upper lumbar spine as the area of pain.  He stated that in his mid-20s, he made frequent trips to a chiropractor with limited results.  He stated that in 1986, he was seen for a worker's compensation exam when he injured his back while working on an installation assignment in Florida.  Physical and X-ray examination resulted in the diagnosis of degenerative arthritis of the lumbar spine, with minimal limitation of motion due to pain.  After reviewing the claims file, the examiner concluded that the Veteran's current lumbar spine disability was less likely than not related to his reported in-service back pain.  In so concluding, the examiner found it significant that the service medical records did not demonstrate the presence of a chronic back disability or any subsequent examinations following the reported thoracic spine pain.  Also significant was the absence of medical records indicating a chronic spine problem in the interim period but for the report of the on-the-job injury in 1986.  Absent evidence of a chronic back disability in service or evidence of continuity of symptoms since service, it was unlikely that the Veteran's current arthritis was related to back pain in service.

VA treatment records dated until December 2008 show complaints of back pain and treatment with pain relievers. 

At his August 2010 hearing before the Board, the Veteran stated that though he cannot remember the specific date of onset of his back pain, he was sure that it had begun while in service.  The pain had became progressively worse such that in around 1970, he sought chiropractic care.  In July 1986, he filed a workers compensation claim for a low back injury.  He stated that his back pain had been present in a chronic fashion for many years and he had always been very careful with his physical movements.  The Veteran's brother testified that shortly after the Veteran left the Navy he experienced back pain so bad that he had to lie on the couch unable to move.  

The first clinical evidence of record of a diagnosis of a lumbar spine disability is dated in February 2007, approximately 39 years after the Veteran's separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of treatment, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, because the evidence does not show that the Veteran was diagnosed with any lumbar spine arthritis within one year of separation from service, he is not entitled to service connection on a presumptive basis.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the weight of the competent evidence is against finding a nexus between military service and a lumbar spine disability.  Thus, the Board finds that service connection for a lumbar spine disability is not warranted.

The Board has considered the Veteran's and his families assertions that his lumbar spine disability is related to his period of active service.  However, while the Veteran and his family are competent to testify as to symptoms of an injury to his spine, as laymen, they are not competent to address whether there is a nexus between his service and his current back condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles), Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, while the Veteran can report experiencing pain and tenderness in his low back, those are subjective symptoms and the associated disorders are not readily identifiable in a way that may be observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There are many different joint disorders.  The Veteran and his family do not have the medical expertise to discern the nature of any current orthopedic diagnosis nor do they have the medical expertise to provide an opinion regarding the etiology.  Therefore, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been told of a diagnosis of a lumbar spine disability, but he is not competent to provide a medical opinion regarding the etiology.

In sum, the weight of the credible evidence demonstrates that the Veteran's lumbar spine disability first manifested more than a year after separating from service and is not related to his active service, or to any incident therein.  The evidence does not show that any arthritis or organic disease of the nervous system manifested to a compensable degree within one year following the Veteran's separation from service.  As the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2007, November 2007, and December 2007; and a rating decision in March 2008 and in January 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notice provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notice has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2009 statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA examinations were taken in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for a right knee disability is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


